DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-18 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al. US 2005/0200431.
	As per claims 8-9, Lin et al. discloses in Figs. 4 and 6 a filter circuit element comprising:
	as per claim 8, a first inductor (e.g. inductor L41); a second inductor (e.g. inductor L42) magnetic-field-coupled to the first inductor (e.g. magnetic field coupled via coupling LM4); and a resonant circuit connection end (e.g. top end of capacitor C43) electrically connected to a parallel resonant circuit (e.g. parallel circuit of inductor L41 and capacitor C41); wherein the first inductor and the second inductor are provided in a multilayer body including a plurality of insulating substrates (Paragraph 16 and Fig. 6, multi-layered substrate); the first inductor and the second inductor include a plurality of conductor patterns provided in the plurality of insulating substrates (Fig. 6; The inductors L61 and L62 which correspond to inductors L41 and L42 in Fig. 4 include a plurality of patterns within the multilayered substrate.); the plurality of conductor patterns overlap one another when viewed from a laminating direction of the plurality of insulating substrates (When viewing the filter in Fig. 6 in a vertical laminating direction, the inductors at least partially overlap one another.); one end of the first inductor and one end of the second inductor are electrically connected to the resonant circuit connection end (Fig. 4; A right end of inductor L41 and a left end of inductor L42 are directly connected to the top end of capacitor C43.); and a negative mutual inductance is generated at a resonance connection end side (Paragraph 27; A negative mutual inductance exists between the inductors therein at a “resonance connection end side” (i.e. a side where resonators L41/C41 and L42/C42 are connected) corresponding to the top end of capacitor C43 between the inductors L41 and L42.); and
	as per claim 9, a capacitor (e.g. capacitor C42) electrically connected to the first inductor or the second inductor in parallel (Capacitor C42 is electrically in parallel with inductor L42.).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-2, 5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mori US 2018/0198433 in view of Yun et al. US 2013/0207745.
As per claims 1-2, 5, 12-13, and 15, Mori discloses in Fig. 17 a filter circuit (e.g. filter 40K) comprising:
as per claims 1 and 12, a first port (e.g. connection terminal P401); a second port (e.g. connection terminal P402); a ground terminal (e.g. ground terminal therein connected to a bottom end of capacitor 432 and inductor 433); a first inductor (e.g. inductor 412) electrically connected between the first port and the second port (The inductor 412 is electrically connected in series between the terminals P401 and 402.); a second inductor (e.g. inductor 431) electrically connected between a node between the first inductor and the second port, and the ground terminal (Inductor 431 is electrically connected between a top node of circuit 43H (i.e. “node” between the inductor 412 and terminal P402) and the ground terminal.); a third inductor (e.g. inductor 451) electrically connected between the second inductor and the second port (The inductor 451 is electrically connected between the inductor 431 and the terminal P402.); and a first capacitor (e.g. capacitor 452) electrically connected in parallel to the third inductor and defining a first parallel resonance circuit together with the third inductor (The capacitor 452 and inductor 451 inherently form a parallel resonance circuit by virtue of their parallel connection, as well-known in the art.); 
as per claim 2, a second capacitor (e.g. capacitor 432) electrically connected in series to the second inductor and defining a series resonance circuit together with the second inductor (The inductor 431 and capacitor 432 are electrically connected in series together and inherently define a “series resonance circuit” by virtue of being serially connected together, as well-known in the art.);
as per claim 5, a fifth capacitor (e.g. capacitor 413) electrically connected in parallel to the first inductor and defining a fourth parallel resonant circuit together with the first inductor (The capacitor 413 and inductor 412 form a parallel resonance circuit along with capacitor 411.);
as per claim 13, wherein a frequency of the first parallel resonant circuit is within a stop frequency band (Paragraph 149; A frequency at an anti-resonant point (i.e. “frequency within a stop frequency band”) of circuit 43H which includes the capacitor 432 and inductor 431 is set to the high frequency side of the pass band of the filter.); and
as per claim 15, wherein the filter circuit is a low pass filter (Fig. 18 shows a pass band of the filter 40K, where the pass band includes a low pass band, thus the filter comprises a “low pass filter”.).
However, Mori does not disclose wherein the first inductor and the second inductor are magnetic-field (i.e. additive-polarity) coupled to each other.
Mori exemplarily discloses in an alternative embodiment in Fig. 4C a filter configuration where inductors 412 and 431 are magnetically coupled together via coupling K3. Yun et al. exemplarily discloses in Fig. 2 two 
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 1, wherein the first inductor and the second inductor are additive-polarity coupled to each other (It is inherent that the inductors 412 and 431 of Mori are additive-polarity coupled to one another by virtue of having a positive mutual induction there-between, as well-known in the art. For example, see pertinent art section below for an exemplary teaching Kishimoto US 2018/0102752 which exemplarily teaches that an additive polarity connection is a connection that produces a positive mutual inductance.); and as per claim 5, and the fifth parallel resonant circuit including a mutual inductance due to the magnetic field coupling.
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination, as applied to claim 1 above, and further in view of Imamura US 2015/0061791.
As per claim 7, the above combination discloses the filter circuit according to claim 1, but does not disclose wherein the first and second inductors are provided in a multilayer body including a plurality of insulating substrates; the first and second inductor include a plurality of conductor patterns provided in the plurality of insulating substrates; and the plurality of conductor patterns overlap one another when viewed from a laminating direction of the plurality of insulating substrates.
	Imamura exemplarily discloses in Fig. 5 a circuit 31 which is formed as a multilayer body including stacked insulating layers with conductor patterns overlapped with one another. Before the effective filing date, it 
As an obvious consequence of the modification, the combination would have necessarily included: wherein the first and second inductors are provided in a multilayer body including a plurality of insulating substrates (e.g. insulating layers therein); the first and second inductor include a plurality of conductor patterns provided in the plurality of insulating substrates; and the plurality of conductor patterns overlap one another when viewed from a laminating direction of the plurality of insulating substrates (As shown in Fig. 5 of Imamura, the conductor patterns therein overlap one another when viewed in a vertical laminating direction of the insulating layers.).
10.	Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mori US 2017/0331444, as cited by the Applicant, in view of Yun et al. US 2013/0207745.
As per claims 3, 4, and 6, Mori discloses in Fig. 11a a filter circuit (e.g. variable filter circuit 40’) comprising:
as per claim 3, a first port (e.g. terminal Pin); a second port (e.g. terminal Pout); a ground terminal (e.g. ground Pgnd); a first inductor (e.g. inductor 24A in serial arm 11’) electrically connected between the first port and the second port (The inductor 24A in serial arm 11’ is electrically connected between the terminals Pin and Pout.); a second inductor (e.g. inductor 24A in serial arm 11) electrically connected between the first inductor and the second port and magnetic-field-coupled to the first inductor (The inductors 24A are both magnetically coupled together via coupling Km.); a third inductor (e.g. inductor 24B) electrically connected between a node between the first inductor and the second inductor, and the ground terminal (Inductor 24B is electrically connected between a node between the inductors 24A and ground terminal Pgnd.); a third capacitor (e.g. capacitor 22B) electrically connected in parallel to the third inductor and defining a second parallel resonant circuit together with the third inductor (The capacitor 22B and inductor 24B inherently ;
as per claim 4, a fourth capacitor (e.g. capacitor 11A within serial arm 11’) electrically connected in parallel to the first inductor and defining a third parallel resonant circuit together with the first inductor and a mutual inductance due to the magnetic field coupling (Within serial arm 11’, the capacitor 11A and inductor 24a including mutual inductance Km form a parallel resonance circuit.); and
as per claim 6, a sixth capacitor (e.g. capacitor 11A within serial arm 11) electrically connected in parallel to the second inductor and defining a fifth parallel resonant circuit together with the first inductor and a mutual inductance due to the magnetic field coupling (Within serial arm 11, the capacitor 11A and inductor 24a including mutual inductance Km form a parallel resonance circuit.).
However, Mori does not disclose as per claim 3, wherein the first inductor and the second inductor are magnetic-field (i.e. additive-polarity) coupled to each other.
Yun et al. exemplarily discloses in Fig. 2 two inductors 100 and 200 which are magnetically coupled together and have a positive mutual inductance (Paragraph 39 of Yun et al.). Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have designed the pair of magnetically coupled inductors in Mori to have had a positive mutual inductance there-between as exemplarily taught by Yun et al. with the motivation of providing the benefit of enhancing an inductance and Q factor of each inductor (Paragraph 39 of Yun et al.). 
As an obvious consequence of the modification, the combination would have necessarily included: as per claim 3, wherein the first inductor and the second inductor are additive-polarity coupled to each other (It is inherent that the inductors 24B of Mori are additive-polarity coupled to one another by virtue of having a positive mutual induction there-between, as well-known in the art. For example, see pertinent art section below for an exemplary teaching Kishimoto US 2018/0102752 which exemplarily teaches that an additive polarity connection is a connection that produces a positive mutual inductance.).
Allowable Subject Matter
11.	Claims 10, 11, 14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Art
12.	The following reference is provided as evidence for an assertion made by the Examiner above: Kishimoto US 2018/0102752 exemplarily teaches in Paragraph 6 therein that an additive polarity connection is a connection that produces a positive mutual inductance between two inductors.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAKESH B PATEL/Primary Examiner, Art Unit 2843